Citation Nr: 0710485	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-07 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
mental condition claimed as bipolar disorder, depression, and 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from June 1972 through July 
1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking to reopen his claim for service 
connection for a mental condition claimed as bipolar 
disorder, depression, and schizophrenia.  This issue was 
previously denied via rating decisions in July 2000, which 
was not appealed.  A claim that has been denied, and not 
appealed, will not be reopened and allowed, unless new and 
material evidence is presented or secured with respect to 
that claim.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 
2005); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302(a) 
(2006).  As such, the veteran must provide new and material 
evidence to reopen his previously denied service connection 
claim.

At his September 2005 Board hearing, the veteran discussed 
treatment dating back to the mid-1970's.  In particular, he 
reported treatment at the John Cochran VA facility in St. 
Louis, the Jefferson Barracks VA facility also in St. Louis, 
as well as private treatment at the "Crystal City" 
hospital, the Barnes Hospital and St. Anthony's Hospital.  
Prior to the hearing, in November 2002, the veteran also 
provided a note when he submitted an authorization to obtain 
records from St. Anthony's Hospital indicating that he also 
treated at a hospital in Hawaii, and at Jefferson Memorial 
Hospital.  A June 2003 Report of Contact with the veteran 
shows that he mentioned treating with a Dr. Gestring, but 
that he was unsure of the date and location.

Under 3.159(c)(1) and (2), VA has a duty to assist the 
veteran to obtain relevant treatment records from both VA 
treatment facilities and private treating physicians.  A 
review of the claims folder reveals that VA treatment records 
are in the claims folder, but that no private treatment 
records exist for review.  The record shows that VA has 
requested authorizations, and that the veteran provided one 
for St. Anthony's hospital, but that in March 2003, St. 
Anthony's notified VA that it required current authorization.  
Because no private treatment records are contained in the 
claims folder, the Board requires the RO to inform the 
veteran in writing of the need for a signed authorization to 
obtain all private treatment records, and if any such 
authorizations are received, then obtain all relevant records 
and associate them with the claims folder.  

The veteran is on notice that VA's duty to assist is not a 
one-way street.  A veteran seeking help cannot passively wait 
for it in circumstances where he has information that is 
essential in obtaining relevant and necessary evidence.  See 
Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  In other 
words, the veteran must cooperate and provide necessary 
authorizations for all private treatment for his claimed 
disabilities since service, including addresses and dates of 
service.

Also, under Kent v. Nicholson, 20 Vet. App. 1 (2006), there 
are new VA notice requirements for new and material evidence 
claims.  In particular, under Kent, VA must notify the 
veteran of the elements of his claim and of the definition of 
"new and material evidence."  Kent also requires that VA 
give the veteran notice of precisely what evidence is 
necessary to reopen the claim, depending upon the basis of 
the previous denial.  Also, during the pendency of this 
appeal the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which placed two 
additional duties upon the VA.  Under Dingess, VA must also 
provide proper notice of the evidence required to establish 
the degrees of disability and the effective date of an award.  
The notice provided to the veteran in this case is not in 
conformity with the Court's Dingess decision.  As such, this 
matter must be remanded for proper notice under 38 C.F.R. 
§ 3.159(b)(1), including corrective notice under Kent and 
Dingess.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b) (2006), including issuing 
corrective notice that is compliant with 
both Kent v. Nicholson, 20 Vet. App. 1 
(2006), and Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2. Obtain from the veteran signed 
authorizations to obtain records from any 
and all private healthcare facilities that 
have treated the veteran since service for 
his claimed disability.  

3. Obtain all relevant treatment records 
from any private physician identified by 
the veteran as having treated him for a 
mental disability or for other residuals 
of heat stroke in service.  Associate all 
records obtained with the claims folder.

4.  Readjudicate the veteran's claim to 
reopen the issue of entitlement to service 
connection for a mental disorder.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




